Case 2:17-cv-12359-BAF-DRG ECF No. 45 filed 12/19/18   PageID.1741   Page 1 of 8



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

WENDELL SHANE MACKEY,

      Plaintiff,                                 Case No: 17-12359
                                                 Judge Bernard A. Friedman
v.                                               Magistrate David R. Grand

JAMES MICHAEL BERRYMAN,
Mayor of the City of Adrian, Michigan;
MARGARET M.S. NOE,
Judge of the Lenawee County Circuit Court,

      Defendants.
Issa G. Haddad (P71699)                    John J. Gillooly (P41948)
HADDAD LAW FIRM, PLC                       Anthony Monticciolo (P76013)
Counsel for Plaintiff                      GARAN LUCOW MILLER, P.C.
30600 Telegraph Road, Suite 4280           Attorneys for James M. Berryman
Bingham Farms, MI 48025                    1155 Brewery Park Blvd., Ste 200
248.633.8500                               Detroit, MI 48207
issa@haddlaw.com                           313.446.5501
                                           jgillooly@garanlucow.com
                                           amonticciolo@garanlucow.com
Laura Amtsbuechler (P36972)
Holly S. Battersby (P72023)
ROSATI, SCHULTZ JOPPICH
& AMTSBUECHLER, P.C.
Attorneys for Margaret M.S. Noe
27555 Executive Drive, Suite 250
Farmington Hills, MI 48331
248.489.4100
lamtsbuechler@rsjalaw.com
hbattersby@rsjalaw.com




                                     [1]
Case 2:17-cv-12359-BAF-DRG ECF No. 45 filed 12/19/18   PageID.1742   Page 2 of 8



    DEFENDANT, JAMES BERRYMAN’S, REPLY TO PLAINTIFF’S
 RESPONSE TO DEFENDANT’S MOTION TO QUASH THE SUBPOENA
             DIRECTED TO AMERITRUST GROUP

      NOW COMES Defendant, James Berryman, by and though his

Counsel, Garan Lucow Miller, P.C., and for his Reply to Plaintiff’s

Response to his Motion to Quash Subpoena Directed to AmeriTrust

Group, hereby states as follows,

I.    PLAINTIFF HAS FAILED TO ESTABLISH A SHOWING THAT
      THE FACTS CONTAINED IN THE DOCUMENTS SOUGHT
      ARE ESSENTIAL TO PLAINTIFFS' CASE—I.E., THAT
      PLAINTIFF HAS A SUBSTANTIAL NEED FOR THE
      DOCUMENTS SOUGHT THAT WOULD PERMIT THIS
      COURT TO ORDER THE PROTECTED INFORMATION
      PRODUCED.

      A subpoena to a third party under Rule 45 is subject to the same

discovery limitations as those set out in Rule 26. See, e.g., Martin v.

Oakland Cty., No. 2:06-CV-12602, 2008 WL 4647863, at *1 (E.D. Mich.

Oct. 21, 2008). Under Rule 26, parties may obtain discovery on any matter

that is not privileged and is relevant to any party’s claim or defense if it is

reasonably calculated to lead to the discovery of admissible evidence. Fed.

R. Civ. P. 26(b)(1). “Relevant evidence” is evidence having the tendency to

make the existence of any fact that is of consequence to the determination

of the action “more probable or less probable than it would be without the

evidence.” Fed. R. Evid. 401. But the scope of discovery is not unlimited.

                                      [2]
Case 2:17-cv-12359-BAF-DRG ECF No. 45 filed 12/19/18   PageID.1743   Page 3 of 8



Rule 26(b)(1) requires a “threshold showing that the requested

information is reasonably calculated to lead to the discovery of

admissible evidence” in order to avoid the “proverbial fishing

expedition, in hope that there might be something of relevance.”

Tompkins v. Detroit Metro. Airport, 278 F.R.D. 387, 388 (E.D.Mich.2012)

(emphasis added).

      Here, Plaintiff’s argument in opposition to the present motion is that

“Clearly, a claims file pertaining to this matter is highly relevant as it most

likely contains evidence of Defendant Berryman’s conduct, the City of

Adrian’s position regarding Defendant Berryman’s conduct, …” This broad

sweeping allegation clearly indicates that Plaintiff has no idea what is

contained in the claim file and that it is a “proverbial fishing expedition, in

hope that there might be something of relevance.” Which is exactly the type

of discovery conduct the court in Tompkins was referring to. Plaintiff has

not demonstrated to this court whatsoever why the document production is

essential to his case or how the document production is proportional to his

needs in this case.

      Strangely enough, when addressing the proportional requirement,

Plaintiff responded with stating “Whatever that even means” when




                                      [3]
Case 2:17-cv-12359-BAF-DRG ECF No. 45 filed 12/19/18   PageID.1744   Page 4 of 8



attempting to demonstrate to this court how his discovery request is

proportional to his needs.

         Plaintiff’s strange response why the document production is

proportional to his discovery needs provides this court with a sufficient

basis to quash the subject subpoena. Here, Plaintiff argues that:

         Insurance documents maintained by Ameritrust Group are
         proportional to Plaintiff’s discovery needs – WHATEVER
         THAT EVEN MEANS – insofar as claims files are routinely
         produced in federal and state litigation throughout the
         country. There simply is nothing “disproportional” about
         producing such business records. Accordingly, Defendant
         Berryman’s Motion to Quash the Document Production
         Subpoena Directed to Ameritrust Group must be denied.
         (emphasis added)

         Clearly Plaintiff has not articulated to this court how the

AmeriTrust Group files are proportional to his needs in this case. Just

because documents are routine business records does not make said

document proportional to a third-party in litigation. It should be

abundantly clear that Plaintiff is just arguing anything he thinks will

stick.

II.      THE FAILURE OF NON-PARTY, AMERITRUST GROUP’S,
         TO SERVE OBJECTIONS IS NOT REQUIRED FOR THIS
         COURT QUASH THE SUBPOENA.

         Plaintiff argues that Defendant did not object to the subject

subpoena timely enough. This argument is incorrect. Under Rule

                                      [4]
Case 2:17-cv-12359-BAF-DRG ECF No. 45 filed 12/19/18    PageID.1745   Page 5 of 8



45(d)(2)(B), Objections are for the non-party commanded to produce

and must serve objections within 14 days. Defendant timely and

appropriately filed the subject Motion to Quash under 45(d)(3).

III.   THE DOCUMENT PRODUCTION SOUGHT IS UNDENIABLY
       SUBJECT   TO  THE  ATTORNEY   WORK-PRODUCT
       DOCTRINE.

       Federal law determines whether a work product privilege applies.

United Coal Companies v. Powell Const. Co., 839 F.2d 958, 966 (3d

Cir.1988) (“Unlike the attorney client privilege, the work product privilege is

governed, even in diversity cases, by a uniform federal standard embodied

in Fed.R.Civ.P. 26(b)(3)). The work product privilege protects “the mental

impressions, conclusions, opinions or legal theories of an attorney or other

representative of a party concerning the litigation.” Id . (quoting

Fed.R.Civ.P. 26(b)(3)). “[F]ederal courts have consistently ruled that the

work product doctrine is not inapplicable merely because the material was

prepared by or for a party's insurer or agents of the insurer.” Id. An insurer's

attorney “may invoke work product protection in favor of documents

prepared by it in anticipation of litigation even though the insurer is not a

named party in an action.” Id.

       Federal courts are split on the issue of whether a third-party's claim

file is protected work product and have applied one of three tests. Some

                                      [5]
Case 2:17-cv-12359-BAF-DRG ECF No. 45 filed 12/19/18   PageID.1746   Page 6 of 8



courts have held that documents “not [ ] requested by nor prepared for an

attorney nor which otherwise reflects the employment of an attorney's legal

expertise must be conclusively presumed to have been made in the

ordinary course of business and thus not within the purview of the” work-

product doctrine. Thomas Organ Co. v. Jadranska Slobodna Plovidba, 54

F.R.D. 367, 372 (N.D. Ill. 1972). Other courts have applied a fact-specific

inquiry and looked at whether the party claiming privilege has shown

through objective, detailed evidence that the documents were prepared in

anticipation of litigation. Weber, 2003 WL 161340, at *6; see also Klee v.

Whirlpool Corp, 251 F.R.D. 507, 512-14 (S.D. Cal. 2006) (applying a face-

specific approach to determine whether a report and opinion written by an

expert retained by the defendants' third-party claims administrator was

protected work product).

      Lastly, a third subset of courts has concluded that “files generated

during the investigation of third party claims are made in anticipation of

litigation and are not discoverable.” Taylor v. Temple & Cutler, 192 F.R.D.

552, 558 (E.D. Mich. 1999) (quoting Weitzman v. Blazing Pedals, 151

F.R.D. 125, 126 (D. Colo. 1993)) (internal quotations omitted). These

courts have reasoned that the relationship between an insurer and a third-

party claimant is inherently adversarial; “it [is] apparent who the plaintiff

                                     [6]
Case 2:17-cv-12359-BAF-DRG ECF No. 45 filed 12/19/18   PageID.1747   Page 7 of 8



w[ill] likely be, and what the claims w[ill] likely concern.” Fontaine v.

Sunflower Beef Carrier. Inc., 87 F.R.D. 89, 93 (E.D. Mo. 1980); see also

Weitzman v. Blazing Pedals, 151 F.R.D. 125, 126-27 (D. Colo. 1993)

(holding that third-party claim files are protected by the work-product

doctrine “[b]ecause of the adversarial nature of the relationship

between an insurer and a third party claimant”)(emphasis added). As a

consequence, these courts have reasoned that third-party claim files

are protected by the work-product doctrine, unless the party seeking

the file can show substantial need. Here, it is undeniable that the

AmeriTrust Documents contains attorney work-product and the doctrine

applies.

      WHEREFORE, Defendant James M. Berryman, respectfully requests

that this Honorable Court grant its Motion to Quash the Subpoena served

upon AmeriTrust Group.

                                   Respectfully submitted by,
                                   GARAN, LUCOW, MILLER, P.C.

                                    /s/ Anthony Monticciolo
                                   JOHN J. GILLOOLY (P41948)
                                   ANTHONY P. MONTICCIOLO (P76013)
                                   Attorney for James Michael Berryman
                                   1155 Brewery Park Blvd., Suite 200
                                   Detroit, MI 48207
                                   313.446.5501
                                   jgillooly@garanlucow.com
Dated: December 19, 2018
                                     [7]
Case 2:17-cv-12359-BAF-DRG ECF No. 45 filed 12/19/18     PageID.1748   Page 8 of 8



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

                         CERTIFICATE OF SERVICE

      I hereby certify that on December 19, 2018, I electronically filed the

foregoing document with the Clerk of the Court using the ECF system

which will send notification of such filing to the following:

      Issa Hadda – issa@haddlaw.com
      Holly Battersby – hbattersby@rsjalaw.com

and I hereby certify that on December 19, 2018, I mailed by United States

Postal Service the foregoing document to the following non-ECF

participants, with full legal postage prepaid thereon and deposited in the

United States mail: NA

                                     /s/ Anthony Monticciolo
                                     1155 Brewery Park Blvd., Suite 200
                                     Detroit, MI 48207
                                     313.446.5514
                                     amonticciolo@garanlucow.com
                                     P76013




                                       [8]
